Filed 5/18/16 P. v. Eppes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C079595

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM037133)

         v.

GEOFFREY DEXTER EPPES,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the trial court’s order
denying defendant’s petition for resentencing pursuant to Proposition 47. (See Pen.
Code, § 1170.18.)1




1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                 FACTUAL AND PROCEDURAL BACKGROUND
       On the morning of August 26, 2012, defendant pounded on the victims’ front door,
then kicked the door open. Defendant said he was looking for someone who owed him
money. The victims told defendant the person had moved, but defendant, who appeared
agitated and aggressive, yelled at them and demanded money from them. After a few
minutes, he said he believed they did not know the person he was looking for, apologized
for kicking the door in, and left in a black Chevrolet Malibu. While the victims were
speaking to a police officer, another officer noticed a black Chevrolet Malibu near the
victims’ apartment, parked in the middle of the street and blocking the roadway. The
officer contacted defendant as he was walking quickly toward the car. Defendant’s
pupils were dilated, his speech was rapid, he appeared short of breath, and his breath and
person emanated a strong odor of alcohol. After the officers detained defendant, the
victims identified him. At the police station, the officers pat searched defendant and
found a bag in his pocket containing cocaine. At his residence, the officers found
numerous controlled substances and a short-barreled shotgun.
       Defendant pleaded no contest to first degree burglary (§ 459), possession of
cocaine base for sale (Health & Saf. Code, § 11351.5), and felon in possession of a
firearm (§ 29800, subd. (a)(1)). He was sentenced to a six-year state prison term. We
affirmed his conviction in a nonpublished opinion. (People v. Eppes (May 19, 2014,
C074244).)
       Defendant subsequently filed a section 1170.18 petition for resentencing. The trial
court denied the petition because defendant’s convictions were ineligible for
resentencing.




                                             2
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Whether the protections afforded by Wende, and the United States Supreme Court
decision in Anders v. California (1967) 386 U.S. 738 [18 L. Ed. 2d 493], apply to an
appeal from an order denying a petition brought by section 1170.18, remains an open
question. Our Supreme Court has not spoken. The Anders/Wende procedures address
appointed counsel’s representation of an indigent criminal defendant in the first appeal as
a matter of right and courts have been loath to expand their application to other
proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S. 551 [95 L. Ed. 2d
539]; Conservatorship of Ben C. (2007) 40 Cal. 4th 529; In re Sade C. (1996) 13 Cal. 4th
952; People v. Dobson (2008) 161 Cal. App. 4th 1422; People v. Taylor (2008)
160 Cal. App. 4th 304; People v. Thurman (2007) 157 Cal. App. 4th 36; Glen C. v. Superior
Court (2000) 78 Cal. App. 4th 570.) Nonetheless, in the absence of Supreme Court
authority to the contrary, we believe it prudent to adhere to Wende in the present case,
where counsel has already undertaken to comply with Wende requirements.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                               MURRAY   , Acting P. J.



We concur:



     DUARTE             , J.



     RENNER             , J.




                                      4